Citation Nr: 1821393	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic lumbosacral strain prior to July 29, 2013.

2.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder impingement syndrome prior to July 29, 2013.

3.  Entitlement to an initial compensable disability rating for De Quervain's tenosynovitis of the right wrist prior to July 29, 2013.

4.  Entitlement to an initial compensable disability rating for meniscal tear of the left knee prior to July 29, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 2000 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing has been included in the claims file.

During the pendency of the appeal, an August 2013 Decision Review Officer (DRO) decision increased the Veteran's chronic lumbosacral strain disability rating to 20 percent, his left shoulder impingement syndrome disability rating to 20 percent, his meniscal tear of the left knee disability rating to 10 percent, and his De Quervain's tenosynovitis of the right wrist disability rating to 10 percent.  The effective date for each disability rating was July 29, 2013.  At the January 2014 Board hearing, the Veteran expressed that he was satisfied with the ratings assigned effective from July 29, 2013.  See January 2014 Board Hearing Transcript (Tr.), page 2.  Thus, only the disability ratings assigned prior to July 29, 2013 are currently before the Board on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 
In a February 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.   The Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The Board notes that after the March 2015 supplement statement of the case, the Veteran submitted additional private treatment records dated from July 2010 to November 2013.  However, the Veteran waived the AOJ's initial review of this additional evidence.  See March 2015 Statement; 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to July 29, 2013, the Veteran's chronic lumbosacral strain has been manifested by symptoms that more nearly approximate muscle spasm or guarding severe enough to result in an abnormal gait.

2.  Prior to July 29, 2013, the Veteran's left shoulder impingement syndrome has been manifested by symptoms that more nearly approximate frequent episodes of recurrent dislocation with guarding of all arm movements.

3.  Prior to July 29, 2013, the Veteran's meniscal tear of the left knee has been actually painful with evidence of functional loss that includes symptoms of weakness, stiffness, fatigue, and a lack of endurance.

4.  Prior to July 29, 2013, the Veteran's De Quervain's tenosynovitis of the right wrist has been actually painful with evidence of functional loss that includes symptoms of weakness, stiffness, fatigue, and a lack of endurance.



CONCLUSIONS OF LAW

1.  Prior to July 29, 2013, the criteria for an initial disability rating of 20 percent, but not higher, for chronic lumbosacral strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  Prior to July 29, 2013, the criteria for an initial disability rating of 20 percent, but not higher, for left shoulder impingement syndrome disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5202 (2017).

3.  Prior to July 29, 2013, the criteria for an initial disability rating of 10 percent, but not higher, for meniscal tear of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5024-5214 (2017).

4.  Prior to July 29, 2013, the criteria for an initial disability rating of 10 percent, but not higher, for De Quervain's tenosynovitis of the right wrist have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board initially notes that during the January 2014 Board hearing, the Veteran asserted that for the four disabilities on appeal, the increased ratings that had been granted effective from July 29, 2013 should have also been assigned for the earlier portion of the appeal period.  He expressly indicated that for the period prior to July 29, 2013, his appeal would be satisfied by the assignment of a 20 percent rating for chronic lumbosacral strain, a 20 percent rating for left shoulder impingement syndrome, a 10 percent rating for meniscal tear of the left knee, and a 10 percent rating for De Quervain's tenosynovitis of the right wrist.  See Tr., page 6; AB, 6 Vet. App. at 38-39.  As the Board finds that the evidence supports the award of these disability ratings effective from the date that service connection was established, a discussion of VA's duty to notify or assist is unnecessary as this decision constitutes a full grant of the benefits sought on appeal for these issues.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Entitlement to an Initial Compensable Disability Rating for Chronic Lumbosacral Strain prior to July 29, 2013

Prior to July 29, 2013, the Veteran was in receipt of an initial noncompensable disability rating for his chronic lumbosacral strain effective from May 7, 2009.  The Veteran's lumbar spine disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Diagnostic Code 5237 indicates that lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is awarded when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

The Veteran underwent a VA examination to evaluate his lumbar spine in April 2009.  The examiner noted that only a daily basis, the Veteran had constant symptoms of pain, weakness, stiffness, fatigue, and a lack of endurance in his lumbar spine.  Precipitating factors included physical activity and inclement weather.  The Veteran treated his symptoms with rest, nonsteroidal antiinflammatory drugs, and physical therapy.  The intensity of the lumbar spine pain was described as moderate.  Although the Veteran's lumbar spine pain did not preclude the ability to walk extended distances, it often caused discomfort during or after the walking activity.  The examiner stated that there was no unsteadiness.  In addition, the Veteran's posture and gait were normal.  

However, the examiner also stated that if a spasm presented, ambulation could be difficult.  The Veteran also experienced difficulty putting on socks or tying his shoes; and he was unable to remain seated for any extended length of time. The examiner stated that this disability interfered with the Veteran's ability to fully enjoy recreational activities.  The examiner also noted that although the Veteran's symptoms could significantly limit his functional ability outside the setting of the examination, the examiner could not determine whether they caused additional functional loss without resorting to speculation.

The examiner noted that there had been no previous lumbar spine surgeries.  The Veteran did not have muscle atrophy or any overt deformities.  His straight leg raise was negative.  The Veteran had full muscle strength in the extensor hallucis, and his deep tendon reflexes were normal (2+) bilaterally.  His sensation was intact.  The Veteran had tenderness to palpation over the lumbar vertebrae and paravertebral muscles bilaterally.  Range of motion testing for the lumbar spine showed 90 degrees of extension, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally.  There was no pain on motion.  These results were unchanged with repetitive use testing.

The examiner noted that the Veteran had not been placed on strict bed rest by a physician for incapacitating episodes of spinal pain during the past 12 months.  The Veteran also did not have any associated symptoms of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  In addition, there was no radiculopathy attributable to his lumbar spine disability.  The diagnosis was chronic lumbosacral strain.

The Veteran's chronic low back pain was also noted in a subsequent July 2010 record from Enterprise Clinic.  The Veteran additionally reported difficulty walking, but he denied having cold extremities.  A review of the Veteran's neurological functioning was negative.  An October 2010 private treatment record also stated that the Veteran had a normal gait.  However, in a November 2010 statement, the Veteran reported that his chronic low back pain still created limitations in his ability to walk and sit.  In addition, he found it difficult to bend and twist as a result of pain.  He also described experiencing episodes of sudden intense pain accompanied by limited movement that would last for several days.  

The Board finds that the evidence from this period suggests that the Veteran experienced guarding or muscle spasm of the lumbar spine that resulted in an abnormal gait.  During the April 2009 VA examination, the examiner indicated that the Veteran had a normal gait and could walk long distances with his pain, but he experienced occasional muscle spasms that affected his ability to walk.  The Veteran's November 2010 statement reflects that he continued to have flare ups that limited his movement.  The Board notes that after the April 2009 VA examination, the Veteran was not provided with another VA examination to evaluate his lumbar spine until July 29, 2013.  During the January 2014 Board hearing, the Veteran indicated that the severity of his symptoms had remained largely unchanged between his initial examination in April 2009 and the examination conducted in July 2013.  It is notable that July 2013 VA examiner reported that the Veteran experienced muscle spasm or guarding of the thoraolumbar spine that was severe enough to result in an abnormal gait.  In light of this evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that that the flare up events described prior to July 29, 2013 more nearly approximated muscle spasm or guarding severe enough to result in an abnormal gait.  

Consequently, a 20 percent rating is warranted for chronic lumbosacral strain prior to July 29, 2013.  38 U.S.C. § 5107(b).  While the Board has also considered whether the Veteran is entitled to a separate rating for any neurological impairment, neither the April 2009 examination report nor the other evidence from this period indicates that he experienced any associated neurological abnormality to warrant a separate evaluation.  As previously discussed, the Veteran's January 2014 testimony reflects that a grant of a 20 percent rating for this disability prior to July 29, 2013 would satisfy his appeal.  See Tr., page 6; AB, 6 Vet. App. at 38-39.  Accordingly, the Board finds that an additional discussion of whether the Veteran meets the criteria for a higher rating is not warranted.

Entitlement to an Initial Disability Rating in Excess of 10 Percent for Left Shoulder Impingement Syndrome prior to July 29, 2013

During the period before July 29, 2013, the Veteran's initial disability rating for his left shoulder impingement syndrome was 10 percent, effective from May 7, 2009.  His disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99," are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the record reflects that the Veteran is right hand dominant.  See April 2009 VA examination.  Therefore, the Board finds that the Veteran's left shoulder is the minor, i.e., non-dominant side.

Diagnostic Code 5203 provides that a 10 percent rating is warranted for malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement (in either shoulder).  A 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula (in either shoulder).  The disability may also be rated on the basis of impairment of function of a contiguous joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation, a 20 percent rating is provided for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating is warranted for ankylosis of the minor scapulohumeral articulation that is intermediate between favorable and unfavorable.  A 40 percent rating is awarded for unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 20 percent evaluation is warranted for the minor extremity.  When motion is limited to 25 degrees from the side, a 30 percent evaluation is appropriate for the minor extremity.  38 C.F.R. § 4.71a.   

In determining whether the Veteran has limitation of motion at the shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is justified for malunion of the minor humerus with moderate deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the minor extremity with guarding of movement only at the shoulder level.  A 20 percent rating is also warranted for malunion of the minor humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating is awarded for fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a.
	
The Veteran's left shoulder disability was also evaluated during the April 2009 VA examination.  The examiner noted that the Veteran's left shoulder had constant symptoms of pain, weakness, stiffness, fatigue, and a lack of endurance.  They could be preceded by physical activity and inclement weather.  He treated the symptoms with rest, nonsteroidal antiinflammatory drugs, and physical therapy.  Additional upper extremity symptoms included difficulty performing motions requiring torque, such as opening a jar or using mechanic tools.  Physical exercises such as pushups were also sometimes difficult to perform.

The Veteran did not have a history of any left shoulder surgeries.  The examiner also stated that there had been no dislocation or recurrent subluxation.  Similar to the lumbar spine findings, the examiner noted that the left shoulder symptoms interfered with the Veteran's ability of fully enjoy recreational activities.  The examiner added that he could not determine whether his symptoms caused additional functional loss without resorting to speculation.

A physical examination of the left shoulder was negative for muscle atrophy, drop arm, or apprehension.  Crepitus was present on range of motion.  There was also tenderness to palpation throughout the anterior shoulder girdle.  Upon range of motion testing, he had 180 degrees of forward flexion, 160 degrees of abduction, 50 degrees of extension, and 90 degrees of internal and external rotation.  Painful motion was present at 60 degrees of external rotation and 140 degrees of abduction.  These results were the same after repetitive use testing.  The diagnosis was left shoulder sprain diagnosed as left shoulder impingement syndrome.

In a July 2010 record from the Enterprise Clinic, the Veteran stated that his left shoulder had been dislocated with a sensation loss in his arm.  It had popped out twice that week.  The Veteran reported that the problem first started during service when he dislocated his shoulder.  The Veteran further stated that when his shoulder popped out, it felt loose as though it was coming out of the joint before it immediately went back into place as a spontaneous reduction.  The record noted that when questioned, the Veteran was unable to describe a mass on his chest wall that would be consistent with an actual physical dislocation of his shoulder.  After these popping episodes, the Veteran experienced pain for around 2 days that would transition to numbness in his upper arm with radiation down to his fingers for another week.  The Veteran reported that he had experienced approximately six of these episodes since 2003.  At the time of the visit, the Veteran's left shoulder was weak, and he was unable to bear weight on it.  He also had symptoms of pain and aches to the shoulder and the front of his chest.

A physical examination of the Veteran showed that his upper extremity muscle strength was 5 out of 5 bilaterally.  He did experience pain in his left shoulder joint upon extension of the forearm, and with abduction and adduction, both at 0 and 90 degrees.  When the Veteran internally rotated his wrist and flexed at the elbow, the shoulder had a loud and audible pop, but no dislocation was noted.  Vibrator y and thermal sensation was intact and symmetrical bilaterally.  His deep tendon reflexes were normal (2 out of 4) and symmetrical bilaterally.  The assessment was left shoulder laxity.  An MRI of the left shoulder was planned.  The subsequent report for a July 2010 MRI stated in the impression that the rotator cuff was intact.  There was slight degeneration and inflammation of the acromioclavicular (AC) joint.  In addition, a small amount of joint fluid noted anteriorly appeared to be extracapsular.  Findings presumably represented sequela from previous trauma.  It was noted that localized inflammation might produce a similar appearance. 

In October 2010, the record stated that the Veteran had experienced multiple dislocations of his left shoulder, with the last event occurring the previous month while he was putting a pack on his shoulder.  He still had significant pain.  An examination of his left shoulder revealed that he had diffuse tenderness anteriorly.  The impingement signs as well as the load and shift test were negative.  His neurovascular examination was also intact.  He had a positive apprehension relocation test.  His rotator cuff strength was 5 out of 5.  Radiographs of his left shoulder revealed mild degenerative changes in the AC joint, but were otherwise unremarkable.  No large Hill-Sachs lesion was observed.  The impression was left shoulder instability.  During a followup appointment in October 2010, the Veteran reported that he continued to have pain in his left shoulder with activities.  

In a November 2010 statement, the Veteran reported that he had experienced multiple episodes of dislocation followed by numbness that lasted over a week until full sensation returned.

After consider the evidence from this period, the Board finds that the Veteran should be awarded a disability rating of 20 percent for his left shoulder impingement syndrome prior to July 29, 2013.  The Board finds that the Veteran's symptoms during this period more nearly approximated frequent episodes of recurrent dislocation with guarding of all arm movements.  Although the April 2009 VA examiner stated that there had been no dislocations, the record reflects that the Veteran had a history of dislocations both before and after the examination.  The Veteran consistently reported experiencing episodes of dislocations in the records from this period.  While the July 2010 private treatment record questioned whether the Veteran had actually experienced dislocations, the October 2010 record appeared to confirm that the Veteran did have a history of dislocations.  Moreover, when the Veteran's left shoulder was evaluated during the July 29, 2013 VA examination, the examiner stated that the Veteran had a history of frequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint that were accompanied by guarding of all arm movements.  As previously indicated, the Veteran's January 2014 testimony indicated that the left shoulder symptoms reported during the July 2013 VA examination had been present since the beginning of the appeal period.  

Based on this evidence, and affording the Veteran the benefit of the doubt, the Board finds that his symptoms are consistent with a 20 percent rating under Diagnostic Code 5202.  38 U.S.C. § 5107 (b).  As the manifestations of the Veteran's left shoulder disability are most appropriately rated under this Diagnostic Code, the Board is granting a 20 percent rating prior to July 29, 2013 under Diagnostic Code 5202.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  As stated above, this award satisfies the Veteran's appeal for this issue.  See Tr., page 6; AB, 6 Vet. App. at 38-39.  It is therefore unnecessary for the Board to consider whether the Veteran is entitled to a higher disability rating.

Entitlement to an Initial Compensable Disability Rating for Meniscal Tear of the Left Knee prior to July 29, 2013

The Veteran's meniscal tear of the left knee was initially assigned a noncompensable disability rating effective from May 7, 2009 to July 28, 2013.  The disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).
A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  VAOPGCPREC 23-97.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  In addition, a hypothetical situation was considered in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for limitation of the same joint, as long as both ranged of motion are compensable in degree.  VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is appropriate when flexion is limited to 30 degrees.  A 30 percent disability rating is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that a normal range of motion of the knee is 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.  

Evaluations of the knee are not limited to limitation of motion under the Rating Schedule.  Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Before the beginning of the appeal period in May 2009, a November 2008 service treatment record noted that the Veteran had a sore and aching left knee that was tender on palpation of the lateral aspect.  The Veteran reported that he was unable to full extend his legs in his aircraft, and his knee felt very sore after 4 to 5 hours of flight.  He treated his symptoms with Naprosyn and Motrin.  A general examination of the knees revealed that they were normal in appearance.  No muscle spasm was present.  The record also stated that the Veteran had full range of motion in his knees, and no pain was elicited by motion of the knees.  However, a more specific section of the record concerning the left knee stated that its motion was abnormal.  Full flexion caused an ache without locking or clicking.  The diagnosis was internal derangement of the left knee in the lateral meniscus.

During the April 2009 VA examination, the examiner noted that the Veteran reported symptoms of pain, weakness, stiffness, fatigue, and a lack of endurance in his left knee.  The symptoms were present every day on a constant basis.  They precipitated by physical activity and inclement weather.  Treatment consisted of rest, nonsteroidal antiinflammatory drugs, and physical therapy.  The Veteran found it helpful to wear left knee supports during vigorous physical activity.  The examiner noted that the Veteran had received a permanent type of P2 profile for the left knee for his protection.  Additional lower extremity symptoms included difficulty navigating stairs, walking and running long distances, or standing stationary for extended lengths of time.  The examiner found that the Veteran's left knee symptoms interfered with his ability to fully enjoy recreational activities.  The examiner additionally stated that despite the fact that the Veteran's symptoms could significantly limit his functional ability in his personal environment, the examiner could not determine whether they caused additional functional loss without resorting to speculation.

There had been no surgical intervention for the left knee.  The examiner also noted that the Veteran's gait was normal.  An examination of the left knee showed that there was no swelling, effusion, or ligament instability.  The examiner added that there had been no dislocation or recurrent subluxation.  It was tender to palpation throughout the periphery of the patella and the patellar tendon area.  Upon range of motion testing, the left knee had 130 degrees of flexion and 0 degrees of extension.  There was no pain on motion.  There was also no change in the left knee's range of motion as a result of repetitive use testing, or when resistance was applied to the left knee.  The Board notes that the initial examination report dated in April 2009 attributed the range of motion findings to the right knee, but the examiner later clarified in a November 2009 addendum that this notation was a dictation error, and they were associated with the left knee.  The diagnosis was left knee meniscal tear.

In July 2010, a record from Enterprise Clinic stated that the Veteran had joint pain in his left knee.  The Veteran also complained of joint pain and cramps, joint stiffness, muscle and joint weakness, and difficulty walking.  In October 2010, it was noted that the Veteran had persistent left knee pain, swelling, and mechanical symptoms.  An examination of the left knee revealed lateral and medial joint line tenderness with trace effusion.  He had a full range of motion without crepitus.  His knee was stable to Lachman's and pivot shift testing.  He did experience pain with McMurray's testing.  The record stated that radiographs of his left knee were unremarkable.  The record noted an impression of left lateral meniscus tear that was symptomatic.  

An associated October 2010 MRI of the left knee stated in the impression that a tear was present in the anterior horn of the medial meniscus with a 12 millimeter meniscal fragment noted just anterior the tibial attachment of the anterior cruciate ligament.  Trace left knee effusion was present.  The report also noted that there was no evidence of fracture or subluxation.  In addition, the medial and lateral collateral ligaments, and the patellar and quadriceps tendons were intact.  After reviewing the MRI, the impression was still lateral meniscus tear.  The record stated that the Veteran still had pain in the lateral aspect of his knee with activities.  There had been no recent subluxation.  It was recommended that the Veteran receive an arthroscopic lateral meniscectomy.

In a November 2010 statement, the Veteran reported that he was unable to support his weight as a result of his left knee.  He described experiencing extremely limited range of motion and mobility, as well as symptoms of swelling and constant pain.  The Veteran stated that as a result of this pain, he was unable to perform various routine activities; and he faced limitations in walking and sitting.

In a July 25, 2013 treatment record from Enterprise Express Care, the Veteran reported that his left knee pain had increased.  He recently felt his knee buckle and give way while climbing down from a helicopter.  The Veteran used ice, Motrin, and restricted his range of activities to control his knee pain.  However, he reported being hesitant to regularly seek treatment as he did not want the issue to interfere with his job.  An examination of the left knee showed that it had very trace lateral laxity, but no medial or anterior-posterior laxity.  There was no patellar apprehension.  The Veteran had a good range of motion.  The record added that a "clunk" was felt in the anterior lateral meniscal border during McMurray's testing.  The diagnosis was left lateral meniscal tear.

After reviewing the above evidence, the Board finds that a 10 percent disability rating should be awarded for the Veteran's meniscal tear of the left knee prior to July 29, 2013.  Although the evidence from this period does not demonstrate that the Veteran's left knee had limitation of motion to the degree required for a compensable evaluation under Diagnostic Code 5260 or 5261, the Board finds that an initial 10 percent rating, the minimum compensable rating under the applicable diagnostic code, but no higher, is warranted as the Veteran's left knee was shown to be actually painful.  See Petitti, 27 Vet. App. at 428-429; see also Southhall-Norman v. McDonald, 38 Vet. App. 346, 352-54 (2016) (providing that Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or maligned joints or periarticular regions, regardless of whether the Diagnostic Code under which that disability is being evaluated is predicated on range of motion measurements).  

Despite the April 2009 VA examiner's findings that the Veteran did not demonstrate pain with motion, the previous record from November 2008 stated that the Veteran had pain with flexion.  Moreover, the April 2009 examiner reported that the Veteran experienced constant pain as well symptoms of functional loss that would impede his recreational activities.  The Veteran continued to describe having symptoms of pain that limited his functional abilities in the remaining evidence from this period.  Consequently, a minimum compensable rating is warranted.  As discussed above, this award constitutes a complete grant of the benefit sought on appeal, as the Veteran specifically requested that the 10 percent rating he was assigned effective from July 29, 2013 be granted back to the beginning of the appeal period.  See AB, 6 Vet. App at 38-39.  He stated that such a grant would satisfy his appeal.  See Tr., page 6.  

Moreover, the evidence from this period does not reflect that the Veteran's left knee had instability or other symptoms that would warrant a higher or separate rating under any other potentially applicable diagnostic codes.  Although the Veteran reported feeling his knee give way during this period, evaluations of the knee in April 2009 and October 2010 did not show evidence of lateral instability or subluxation to justify a separate rating under Diagnostic Code 5257.  The Board also notes that despite the finding of very trace lateral laxity in the July 25, 2013 private treatment record, the same record indicated that the patellar apprehension test, a test designed for the clinical identification of lateral patellar instability, was negative.  See Moving Patellar Apprehension Test, Physiopedia (Feb. 6, 2018), https://www.physio-pedia.com/Moving_Patellar_Apprehension_Test.  While not determinative of the Board's finding for this period, the Board finds it notable that instability testing conducted approximately five days later during the July 29, 2013 VA examination was also negative.  Although there was also evidence of a torn meniscus with pain and effusion prior to July 29, 2013, the record does not reflect that the Veteran experienced frequent episodes of locking during this period.  The Board also notes that despite the recommendation for a meniscectomy that the Veteran received in October 2010, there is no indication that he had any removal of semilunar cartilage prior to July 29, 2013.  Thus, a rating under Diagnostic Code 5258 or 5259 is not appropriate.  The available evidence also fails to show that the Veteran experienced any impairment of the tibia or fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.  As such, the Veteran's left knee symptoms prior to July 29, 2013 are best represented by the 10 percent rating assigned herein.

Entitlement to an Initial Compensable Disability Rating for De Quervain's Tenosynovitis of the Right Wrist prior to July 29, 2013

Effective from May 7, 2009 to July 28, 2013, the Veteran was assigned an initial noncompensable disability rating for his right wrist disability.  The disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5215.  

Under Diagnostic Code 5024, tenosynovitis is rated based on limitation of the affected part, as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a.  Limitation of motion of the wrist is evaluated under Diagnostic Code 5215.  Id.  A 10 percent rating is warranted for the major wrist when palmar flexion is in line with the forearm.  A 10 percent rating is also warranted when dorsiflexion is less than 15 percent.  A 10 percent rating is the maximum available evaluation under Diagnostic Code 5215.

The normal range of motion of the wrist is from 0 to 70 degrees on dorsiflexion, 0 to 80 degrees on palmar flexion, 0 to 20 degrees on radial deviation, and 0 to 45 degrees on ulnar deviation.  38 C.F.R. § 4.71, Plate I (2017).

During the April 2009 VA examination, the examiner stated that the Veteran experienced pain, weakness, stiffness, fatigue, and lack of endurance in his right wrist.  His treatment was conservative and consisted of rest, nonsteroidal antiinflammatory drugs, and physical therapy.  Symptoms could be brought on by physical activity and inclement weather.  Alleviating factors included rest and mediation.  The Veteran also experienced difficulty performing motions requiring torque, such as opening a jar or using tools as a mechanic.  He also had difficulty performing physical exercise such as pushups.  The examiner noted that the Veteran had received a permanent P2 type profile for his right wrist symptoms.  A review of the Veteran's service treatment records (STRs) shows a permanent P2 profile dated in September 2007 for right wrist pain.  The profile stated that the Veteran was able to perform upper body weight training to tolerance.  He was restricted from engaging in pushups or pullups.  The Veteran's symptoms interfered with his recreational activities, but the examiner could not opine as to what types of functional loss the Veteran experienced in his daily life without resorting to speculation.

The Veteran had no history of surgeries for the right wrist.  An examination of the wrist yielded a positive Finkelstein test.  There was also tenderness to palpation over the extensor tendon of the thumb.  During range of motion testing, the Veteran had 70 degrees of extension, 90 degrees of flexion, 20 degrees of radial deviation, and 55 degrees of ulnar deviation.  No pain was present on motion.  The range of motion findings were the same after repetitive use testing.  The diagnosis was right wrist tenosynovitis de Quervain's.

In a July 2010 record from Enterprise Clinic, the Veteran reported right wrist pain.  An x-ray of the right wrist was later conducted in October 2010, and the impression was normal wrist arthrogram.  During a related treatment visit in October 2010, an examination of the right wrist revealed tenderness about the scapholunate interval dorsally.  The Veteran also experienced pain with the Watson's maneuver and forced wrist extension.  The impression was suspected scapholunate ligament injury to the right wrist.  A subsequent October 2010 MRI of the right wrist noted in the impression that there was no abnormal extension of contrast into the distal radial ulnar joint or in the mid-carpal row.  The scapholunate ligament was somewhat less than optimally visualized, but it was felt to be intact.  The lunotriquetral ligament was less than optimally visualized, and less likely intact, given the lack of extension contrast.  The triangular fibrocartilage was intact.  During a followup treatment visit in October 2010, the Veteran continued to experience tenderness over the scapholunate interval.  He also had pain with the Watson's maneuver.  He continued to have an apprehension relocation test.  The impression was right wrist sprain.

In a November 2010 statement, the Veteran reported that he experienced limited range of motion in his right wrist and continuous pain.  He stated that he was unable to brace, support, carry objects, or perform daily activities due to his pain.  The swelling occurred during while engaging in daily activities, or with continuous use.

The Board finds that the evidence from this period supports the award of a 10 percent rating for the Veteran's De Quervain's tenosynovitis of the right wrist.  The Board acknowledges that the Veteran was found to have no pain upon motion during the April 2009 VA examination.  However, the evidence of record demonstrates that his right wrist was actually painful.  The Veteran reported having wrist pain as well as related symptoms of functional loss to the April 2009 examiner.   The Veteran also had a positive Finkelstein test in April 2009, and a positive Watson's maneuver in October 2010.  The Board notes that both of these assessments involve determining whether pain is present when the wrist is bent in specific directions.  See Finkelstein Test, Mayo Clinic (Feb. 6, 2018), https://www.mayoclinic.org/diseases-conditions/de-quervains-tenosynovitis/multimedia/finkelstein-test/img-20005987; Watson Test, Wheeless' Textbook of Orthopaedics:  Presented by Duke Orthopaedics (Feb. 6, 2018), http://www.wheelessonline.com/ortho/watson_test.  Moreover, the Veteran's reports reflect that his right wrist pain has consistently limited his functional abilities throughout the appeal period.  See November 2010 Statement; Tr., page 4.

Based on the foregoing, the Board finds that the minimum compensable rating of 10 percent under Diagnostic Code 5215 is warranted prior to July 29, 2013.  See Petitti, 27 Vet. App. at 428-429; see also Southhall-Norman, 38 Vet. App. at 352-54.  As stated in an earlier portion of the decision, the Veteran has clearly indicated that the assignment of a 10 percent rating for this disability prior to July 29, 2013 would satisfy his appeal.  See Tr., page 6; AB, 6 Vet. App. at 38-39.  Consequently, the Board need not consider whether a rating higher than 10 percent is warranted for the Veteran's De Quervain's tenosynovitis of the right wrist.
ORDER

Prior to July 29, 2013, entitlement to an initial disability rating of 20 percent for chronic lumbosacral strain is granted.

Prior to July 29, 2013, entitlement to an initial disability rating of 20 percent for left shoulder impingement syndrome is granted.

Prior to July 29, 2013, entitlement to an initial disability rating of 10 percent for meniscal tear of the left knee is granted.

Prior to July 29, 2013, entitlement to an initial disability rating of 10 percent for De Quervain's tenosynovitis of the right wrist is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


